Citation Nr: 0403597	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-09 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE


Entitlement to an initial disability evaluation greater than 
30 percent for post-traumatic stress disorder (PTSD) prior to 
July 24, 2000.  


ATTORNEY FOR THE BOARD

C. Fetty, Counsel











INTRODUCTION

The veteran had honorable active service from January 1971 to 
October 1973.

This appeal arises from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that granted service connection 
for posttraumatic stress disorder (PTSD) and assigned a 30 
percent rating effective from March 12, 1999.  In a July 2001 
RO rating decision that the RO assigned a 100 percent 
evaluation for PTSD effective from July 24, 2000.  

The veteran was represented in this matter by a private 
attorney.  VA revoked the representative's authority to 
represent VA claimants effective July 28, 2003.  The Board 
notified the veteran by letter dated November 19, 2003, of 
this matter and of his right to appoint another 
representative.  In the letter, the Board stated that if no 
response were received within 30 days, the Board would assume 
that the veteran desired to represent himself and would 
proceed with the appeal.  The Board has not received any 
response from the veteran and will therefore proceed with the 
appeal.  


REMAND

In December 2001 the veteran's former representative raised 
the issue of entitlement to an effective date prior to March 
12, 1999 for the grant of service connection for PTSD based 
on the submission of an informal claim.  The Board finds that 
this issue is intertwined with the current issue in appellate 
status and must be adjudicated by the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)

The record reflects that the veteran underwent a complete 
psychiatric work-up at the Hines VA Medical Center (VAMC) in 
November 1998.  The Board is of the opinion that these 
records should be obtained.   

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file, 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should request the VAMC to 
furnish copies of the veteran's medical 
records for November 1998.

3.  Thereafter, the RO should adjudicate 
the issue of entitlement to an effective 
date prior to March 12, 1999 for the 
grant of service connection for PTSD.  If 
the benefit sought is not granted the 
veteran should be notified of that denial 
and of his appellate rights.  The RO is 
informed that this issue is not before 
the Board until timely perfected.

4.  Thereafter, the RO should 
readjudicate the issue in appellate 
status, to include consideration of 
staged ratings as set forth in Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
benefit sought on appeal continues to be 
denied, the veteran must be provided with 
a supplemental statement.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




